Citation Nr: 0919042	
Decision Date: 05/21/09    Archive Date: 05/26/09

DOCKET NO.  06-11 022A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for PTSD.

3.  Entitlement to service connection for an eye disability, 
including opthalmia.

4.  Entitlement to service connection for pseudofolliculitis 
barbae. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1974 to March 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on an appeal from a rating decision issued by the 
Regional Office (RO) in Los Angeles, California.  The case 
was subsequently transferred to the Board from the RO in 
Philadelphia, Pennsylvania.

The Veteran's claim for service connection for PTSD was the 
subject of a previous decision.  The Board has a legal duty 
to address the "new and material evidence" requirement set 
forth in 38 C.F.R. § 3.156(a) regardless of the actions of 
the RO.  The Board is statutorily bound not to consider the 
merits of the case unless new and material evidence is 
received.  38 U.S.C.A. §§ 5108, 7104(b).  See also, e.g., 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993), Barnett v. 
Brown, 8 Vet. App. 1, 4 (1995). 

The Board notes that the rating decision appealed from herein 
also denied the Veteran's claim for a temporary total 
evaluation due to hospital treatment in excess of 21 days.  
However, the Veteran did not appeal this issue and it will 
therefore not be dealt with herein.  

The Board further notes that the Veteran requested a video 
teleconference hearing before a member of the Board.  
However, the Veteran failed to appear for his hearing.  
Therefore, his request is deemed withdrawn.  38 C.F.R. § 
20.704(d).

The issue of entitlement to service connection for 
pseudofolliculitis barbae is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  The Veteran's claim for service connection for PTSD was 
previously denied in a decision dated in December 1991.  The 
Veteran failed to appear for his examination or to submit any 
evidence in support of his claim.  There was no evidence that 
the Veteran was then diagnosed with PTSD, and no evidence 
that an in-service stressor actually occurred.  The Veteran 
was notified of this decision and his appellate rights, but 
did not perfect a timely appeal.  A previous application to 
reopen this claim was denied in January 2002 because new and 
material evidence was not received.  The Veteran was notified 
of this decision and his appellate rights, but did not 
perfect a timely appeal.  

2.  The evidence received since the January 2002 rating 
decision related to an unestablished fact and raised a 
reasonable possibility of substantiating the claim of service 
connection for PTSD.

3.  The Veteran is not shown to have PTSD that is to due to 
an incident or event that took place during the Veteran's 
service.  No claimed stressors can be verified.  There is no 
credible evidence that the Veteran served in combat.  There 
is no evidence that the Veteran has PTSD that was caused by 
an incident that took place during his service.  

4.  There is no evidence that the Veteran had an opthalmia or 
an injury to his eye in service.  There is no evidence that 
any currently diagnosed eye disability is etiologically 
related to the Veteran's service.  

CONCLUSIONS OF LAW

1. The RO's rating decision in December 1991 denying service 
connection for PTSD is final. 38 U.S.C.A. § 7105 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 20.302, 20.1103 (2008).  

2. The RO's rating decision in January 2002 denying the 
Veteran's application to reopen his claim for service 
connection for PTSD is final. 38 U.S.C.A. § 7105 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 20.302, 20.1103 (2008).  
 
3. New and material evidence has been received to reopen the 
claim of service connection for PTSD. 38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2008). 
 
4. PTSD was not incurred in or aggravated by active service. 
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2008). 

5. Opthalmia was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. § 3.102, 3.156(a), 
3.159.  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a), 38 C.F.R § 3.159(b); Quartuccio v. Principi, 16 Vet. 
App. 183, 186-187 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide, in accordance with 38 C.F.R. § 3.159(b)(1).  The 
Board notes that 38 C.F.R. § 3.159 was revised in part, 
effective May 30, 2008.  See 73 Fed. Reg. 23, 353-356 (Apr. 
30, 2008).  The third sentence of 38 C.F.R. § 3.159(b) (1), 
which stated that "VA will also request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim," was removed.  This amendment applies 
to all applications pending on, or filed after, the 
regulation's effective date. 

VCAA notice should be provided to a claimant before the 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ). Pelegrini v. Principi, 18 Vet. 
App. 112, 115 (2004).  However, the VCAA notice requirements 
may be satisfied notwithstanding errors in the timing or 
content of the notice if such errors are not prejudicial to 
the claimant.  Id at 121.  Further, a defect on the timing of 
the notice may be cured by sending proper notice prior to a 
re-adjudication of the claim.  Mayfield v. Nicholson, 444 
F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion 
interpreting Pelegrini as requiring the Board to ensure that 
proper notice is provided unless it makes findings regarding 
the completeness of the record or other facts that would 
permit the conclusion that the notice error was harmless.  
See VAOGCPREC 7-2004 (July 16, 2004).  

The United States Court of Appeals for the Federal Circuit 
reaffirmed the importance of proper VCAA notice in Mayfield 
v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and 
its progeny instruct that a comprehensive VCAA letter, as 
opposed to a patchwork of other post-decisional documents, is 
required to meet the VCAA's notification requirements. Id at 
3120.  However, VCAA notification does not require a pre-
adjudicatory analysis of the evidence already contained in 
the record.  See, e.g. Mayfield v. Nicholson, 20 Vet. App. 
537, 541 (2006).   

Here the Veteran was sent a letter by the RO in July 2004, 
prior to the rating decision, in which the RO informed the 
Veteran of its duty to assist him in substantiating his 
claims under the VCAA and the effect of this duty upon his 
claims, as well as what information and evidence must be 
submitted by the Veteran.  

The Board is aware of the Court of Appeals for Veterans 
Claims (Court) decision in Dingess v. Nicholson, 19 Vet. App. 
473 (2006), aff'd sum nom Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007), in which the Court held that VCAA notice 
requirements are applicable to all five elements of a service 
connection claim.  Thus, the Veteran must be notified that a 
disability rating and effective dates for the award of 
benefits will be assigned if service connection is awarded.  
Id at 486.  In this case, the Veteran was sent a letter in 
March 2006 that adequately informed him how VA assigns 
disability ratings and effective dates.  The Board notes that 
this letter was sent to the Veteran at approximately the same 
time as the Statement of the Case(SOC) in this matter.  
However, the letter informed the Veteran that he could submit 
additional evidence in support his claim, and provided 
examples of the type of evidence that could affect the 
assignment of disability ratings and effective dates.  The 
Veteran did not thereafter submit any additional evidence.  
In any event, any error in providing the notice required by 
Dingess is harmless in this case insofar as service 
connection is denied, hence no rating or effective date will 
be assigned.   

With respect to the Veteran's application to reopen his claim 
for service connection for PTSD, the Court in Kent v. 
Nicholson, 20 Vet. App. 1, 10 (2006) held that VA must notify 
the claimant of the evidence and information that is 
necessary to reopen the claim as well as the evidence and 
information necessary to establish the underlying claim for 
the benefit sought.  The notification letter must describe 
what evidence would be sufficient to substantiate the element 
or elements required to establish service connection that 
were found insufficient in the prior denial.  

In the present case, the Veteran was not provided the notice 
required by Kent.  While the Veteran was informed of the 
general requirements for establishing service connection for 
a physical or mental disability, and was also informed that 
he needed to provide specific evidence about his claimed in-
service stressor, this was not discussed in the context of 
the "new and material evidence" standard applicable to 
previously denied claims.  The notice that was provided to 
the Veteran therefore did not specifically identify what 
evidence would be sufficient to establish the elements of 
service connection that were found insufficient in the prior 
denial.  However, the Board notes that this was the Veteran's 
second attempt to reopen his claim for service connection for 
PTSD.  In this regard, the January 2002 RO Decision denying 
the Veteran's previous attempt to reopen his claim explained 
both the new and material evidence standard and identified 
the type of evidence necessary to establish the elements of 
service connection that were previously found insufficient, 
namely, evidence of a current diagnosis of PTSD and evidence 
of an in service stressor.  Therefore, a reasonable person 
would have known what was necessary to reopen the claim and 
establish entitlement to the benefit sought.  In any event, 
the Veteran's claim is considered reopened, so that any 
notification error regarding the evidence necessary to reopen 
the claim is harmless.  As discussed above, the August 2006 
letter adequately explained what was necessary to establish 
service connection for PTSD.

For the above reasons. The Board concludes that appropriate 
notice has been given in this case.  

VA also must make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has of record evidence including VA 
medical records, service treatment records, service personnel 
records, and statements of the Veteran and his 
representative.  

The Veteran was not examined by VA in this case.  The Veteran 
was scheduled for an examination in January 2005, but he 
failed to attend his examination.  In a statement dated in 
April 2006, the Veteran stated that he missed his examination 
"due to health reasons."  A claimant's illness may 
constitute good cause for failing to report for an 
examination, warranting the rescheduling of same.  See 38 
C.F.R. § 3.655(a).  However, here a new examination is 
unnecessary with respect to the Veteran's claims of service 
connection for PTSD and opthalmia.  The Board notes that a VA 
examination is not required to fulfill the duty to assist 
where, as here, the evidentiary record has not established by 
affirmative, cognizable evidence that the Veteran suffered an 
event, injury, or disease in service in order to trigger VA's 
obligation to provide a VA medical examination or obtain a 
medical opinion.  38 U.S.C.A. § 5103A (d); 38 C.F.R. § 
3.159(c) (4) (i) (A)-(C).  Furthermore, with respect to the 
Veteran's PTSD claim, the Veteran has not provided any 
evidence that he was exposed to combat, was a prisoner of 
war, or experienced an in-service stressor, and a VA 
examination would not be relevant to this issue.  

The Board therefore finds that the VA satisfied its duty to 
assist.   

Finally, the Board is aware of the recent holding in Clemons 
v. Shinseki, ___ Vet. App. ___ (Feb 19, 2009) (per curiam 
order).  In this case, as the pleadings have been specific to 
PTSD, the guidance of the Federal Circuit Court, permitting 
specific decisions on specific issues is more persuasive.  
See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); Ephraim 
v. Brown, 82 F.3d 399 (Fed. Cir. 1996).  Accordingly as the 
RO limited the issue, the Board will also to avoid potential 
prejudice to the appellant as to other identified disorders.

II. New and Material Evidence

In a December 1991 rating decision, the RO denied service 
connection for PTSD.  The evidence considered at that time 
included the Veteran's service treatment records and record 
of service.  The Veteran indicated on his claim form that he 
was shot in the right elbow and received a shrapnel wound to 
the right buttock in April 1975 at the U.S. Embassy in 
Saigon, Vietnam.  The Veteran's service treatment records, 
including his service separation examination, did not show 
any treatment for either a gunshot or a shrapnel wound.  The 
Veteran's record of service stated that the Veteran 
participated in the Operation Frequent Wind evacuation of 
South Vietnamese and American nationals while operating in 
the territorial waters of Vietnam from April 22, 1975 to May 
2, 1975 but did not describe the nature of his participation 
therein.  The Veteran did not receive any combat related 
awards or decorations and did not receive the Purple Heart 
Medal.  The Veteran's military occupational specialty (MOS) 
was administrative clerk.  All of the Veteran's assignments 
after his initial training were in administrative positions.  
The Veteran was sent a letter requesting that he provide 
additional evidence about his stressor but he failed to 
respond.  The Veteran failed to report for a VA examination.  
It was held that there was no evidence that the Veteran was 
diagnosed with PTSD.  

The Veteran requested that his claim for service connection 
for PTSD be reopened in November 2001.  He stated that he had 
been diagnosed with PTSD at the VA Medical Center in 
Coatsville, PA, would be entering a PTSD treatment program, 
and that he "should have" the Combat Action Ribbon and the 
Purple Heart Medal.  

The evidence at that time that was not previously of record 
included VA treatment records and a 1994 VA examination  that 
was administered for non-service connected pension purposes.  
At the 1994 examination, the Veteran reported that he was 
wounded in March 1975 during the evacuation of Saigon.  He 
stated that a booby trap exploded and that he was wounded in 
the abdomen.  He stated that a medic stitched up the wound in 
the field, sealed it with a hot knife, put mud on it, and 
bandaged it.  The examiner noted that the Veteran had an 
abdominal scar.  The Veteran also told the examiner that in 
May 1975 he was in Saigon and got some shrapnel in his 
buttocks.  He stated that someone fixed the wound in the 
field with a hot tire iron.  The VA examiner did not diagnose 
PTSD.  The examiner diagnosed severe bipolar disorder, 
chronic, with psychotic features, and history of cocaine 
addiction, currently in remission.  The Veteran's service 
treatment records did not reflect any treatment for an 
abdominal injury.  The Veteran's service treatment records 
reflect he was diagnosed with an umbilical hernia in February 
1976.  The Veteran's separation physical in February 1976 did 
not indicate that the Veteran then had an abdominal scar; the 
only scar noted was on the inside of the Veteran's left knee.  
No history or findings of any missile injuries were recorded 
or identified.

VA treatment records did not show a diagnosis of PTSD.  The 
Veteran was treated for substance abuse on several occasions, 
but PTSD was not diagnosed.  The Veteran was evaluated for 
PTSD in November 2001 but was not found to have PTSD and was 
not accepted into the PTSD treatment program.  At the 
evaluation, the Veteran claimed that he was a clerk assigned 
to a Marine reconnaissance unit charged with making contact 
with the enemy during the Saigon evacuation and ambushing and 
patrolling.  The Veteran stated that he personally killed 
three enemy soldiers in hand to hand combat and searched for 
Americans living outside of Saigon and on the Ho Chi Minh 
trail.  The evaluator concluded that the Veteran's reported 
military history was unreliable and that the experiences he 
described did not take place.  The evaluator suggested that 
the Veteran's military history was delusional. The examiner 
also noted that the Veteran had been administered 
psychological testing in 1991 and that the results were 
"extremely atypical of PTSD."  The evaluator stated that 
the Veteran should not be included in treatment modalities 
involving combat Veterans to avoid possibly exacerbating his 
thinking disorder.  The evaluator diagnosed rule out 
schizophrenia.  

The Veteran's claim was not reopened because new and material 
evidence was not submitted.  There was no medical evidence 
that the Veteran had PTSD.  Additionally, the RO noted that 
there was inadequate evidence to establish an in-service 
stressor.  

The Board must first ascertain in this case whether new and 
material evidence has been received.

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

In this case, evidence received since the prior decision 
includes more recent VA treatment records.  Some of these 
treatment records indicate that the Veteran has now been 
diagnosed with PTSD, although this is not consistently 
reported.  The evidence of a PTSD diagnosis is new, since it 
was neither considered, nor cumulative of evidence that was 
considered, in connection with the prior rating decisions.  
It is material because it raises a reasonable possibility of 
substantiating the Veteran's claim of service connection for 
PTSD, insofar as his claims were previously denied because 
the Veteran was not diagnosed with PTSD.  Having reopened the 
Veteran's claim, the Board finds that final adjudication is 
warranted at the present time.

It is noted that the RO has considered the issue for service 
connection for PTSD on a de novo basis.  As such, there is no 
prejudice in the Board's proceeding to consideration of the 
merits after reopening of the claim.
III. Service Connection for PTSD

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection may be granted for any disease diagnosed after 
discharge if all of the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 CFR § 
4.125(a), medical evidence linking current symptoms to an in 
service stressor, and credible supporting evidence that the 
claimed in service stressor actually occurred.  38 C.F.R. § 
3.304(f). 

The evidence necessary to establish that an in service 
stressor actually occurred depends upon whether the Veteran 
"engaged in combat with the enemy." 38 C.F.R. § 3.304(f); 
See also Hayes v. Brown, 5 Vet. App. 60, 66-67 (1993).  If 
the evidence shows that the Veteran engaged in combat with 
the enemy or was a prisoner of war (POW) and the claimed 
stressor is related to those experiences, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the Veteran's 
service, his lay testimony alone may establish the occurrence 
of the claimed in service stressor.  Id. 

If, however, the Veteran did not engage in combat with the 
enemy and was not a POW, or the claimed stressor in unrelated 
to the Veteran's combat or POW experiences, some evidence 
corroborating the Veteran's lay statements is required in 
order to establish that an in service stressor actually 
occurred.  38 C.F.R. § 3.304(f)(2).

Furthermore, if the Veteran's PTSD claim is based on an in 
service personal assault, evidence from sources other than 
the Veteran's service records may corroborate the Veteran's 
account of the incident.  38 C.F.R. § 3.304(f)(4). VA will 
not deny a PTSD claim based on such an assault without first 
advising the Veteran that evidence from other sources or 
evidence of behavioral changes may constitute credible 
supporting evidence and allowing him the opportunity to 
furnish this type of evidence or advise VA of potential 
sources of such evidence.  Id.

Additionally, there is an exception to the requirement for 
verification of an in-service stressor in cases when the 
Veteran was diagnosed with PTSD during service and the 
claimed stressor is related to that service.  In such cases, 
the Veteran's lay testimony alone may establish the 
occurrence of the claimed stressor, absent clear and 
convincing evidence to the contrary, provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the Veteran's service.  38 C.F.R. 
§ 3.304(f)(1).

The Board has reviewed the entire claims file.  Although the 
Board has an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that all of 
the evidence submitted by the Veteran or obtained on his 
behalf be discussed in detail.  Rather, the Board's analysis 
below will focus specifically on what evidence is needed to 
substantiate the claim and what the evidence in the claim 
file shows, or fails to show, with respect to the claim.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). 

In this case, although there is some evidence indicating that 
the Veteran may have PTSD, his claim must be denied because 
there is no credible evidence that he engaged in combat with 
the enemy and the occurrence of the alleged in service 
stressors cannot be corroborated.  Also, 38 C.F.R. § 
3.304(f)(1) is not applicable because the Veteran was not 
diagnosed with PTSD until many years after his service.

The Veteran claimed that his PTSD was caused by combat 
experiences in Vietnam.  At an October 2003 VA examination 
for diabetes, he told the examining physician that he was in 
Vietnam for 19 months and had not worked since 1995 due to 
PTSD.  In fact, the Veteran is receiving a non-service 
connected pension for schizophrenia.  At a May 2003 
neuropsychological evaluation, the Veteran stated that he 
served in combat in Vietnam and the evaluator's note states 
that described his claimed combat experience in detail.  He 
has also described alleged "grisly combat experiences" to a 
chaplain, and has participated in a chaplain's PTSD support 
group where he apparently described experiencing combat 
trauma in Vietnam.  The Veteran has at various times claimed 
that he killed three enemy soldiers in hand to hand combat in 
Vietnam, was wounded in the abdomen when a booby trap 
exploded in March 1975, was wounded in the buttock by 
exploding shrapnel in April of May 1975, and was shot in the 
right elbow.  

While the Veteran's service records show that he participated 
in Operation Frequent Wind in the territorial waters of 
Vietnam from April 22, 1975 to May 2, 1975, they do not 
corroborate the Veteran's claims that he engaged in combat 
with the enemy.  As previously noted, the Veteran's MOS was 
administrative clerk, his assignments were all administrative 
positions, and he did not receive any combat decorations.  
Although the Veteran claims that he "should have" the 
Combat Action Ribbon and the Purple Heart Medal, his record 
of service and DD-214 do not indicate that the Veteran 
received either of these decorations.  The Veteran's 
statements that he served in combat are unreliable and do not 
establish that he was actually in combat.  

The Veteran's claims that he was shot, injured by shrapnel, 
and injured in an explosion are not corroborated by the 
Veteran's service treatment records or any other competent 
records on file.  While the Veteran claimed that all of these 
injuries were treated in the field, due to the nature of the 
injuries described, it is extremely unlikely that he would 
not have required any follow up care.  For example, the 
Veteran claimed he received stitches in the field, but there 
is no service treatment record indicating that stitches were 
later removed.  It is notable that the Veteran's service 
treatment records indicate that he went to sick call aboard 
the U.S.S. Denver in May 1975, approximately two weeks after 
his participation in Operation Frequent Wind.  At that time, 
the Veteran complained of pain in the left side of the lower 
abdomen since the previous evening which was assessed as a 
possible ligament strain.  There was no mention of any 
abdominal wound that could have been caused by an explosion.  
There is no mention of any of the other injuries the Veteran 
claims that he sustained while in Vietnam.  Additionally, at 
the Veteran's separation physical the only scar noted was on 
the inside of his left knee. This is inconsistent with the 
Veteran's reports that he was shot in the arm, injured by 
shrapnel or an explosion, or burned with a hot knife or tire 
iron.  

Further, the Veteran's record of service states that his 
participation in operation Frequent Wind took place in the 
territorial waters of Vietnam. The Veteran's service 
treatment records indicate that he was aboard the U.S.S. 
Denver in mid-May 1975.  This does not corroborate the 
Veteran's claims of having been at the U.S. Embassy in 
Saigon, having patrolled or searched for enemies in or around 
Saigon, or having searched for people along the Ho Chi Minh 
trail.  

The Veteran was notified on several occasions since he filed 
his original claim for service connection for PTSD that he 
needed to provide sufficient information about his alleged 
in-service stressor(s) to allow for verification of same.  He 
never did so.  Most of the information about the Veteran's 
claimed stressors was gleaned from his VA treatment records 
and examination reports.  The occurrences that he reported 
there could not be verified.

Since there is no credible evidence that the Veteran served 
in combat, and his stressors cannot be verified, service 
connection for PTSD is denied.

The Board acknowledges that VA is statutorily required to 
resolve the benefit of the doubt in favor of the Veteran when 
there is an approximate balance of positive and negative 
evidence regarding the merits of an outstanding issue.  That 
doctrine is inapplicable in the instant case because the 
preponderance of the evidence is against the Veteran's claim. 
See, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 
38 U.S.C.A. § 5107(b).  Accordingly, the appeal is denied.

IV.  Service Connection for Opthalmia

As noted previously, the Board reviewed the entire claims 
file; however, the Board will discuss only what the evidence 
in the claims file shows, or fails to show, with respect to 
the claim. Gonzales, 218 F.3d at 1380-1381.

The Veteran's VA treatment records indicate that he has a 
history of retinal detachment due to a trauma to the left eye 
that occurred in 1994.  A statement dated in March 2004 from 
the Veteran's VA care coordinator stated that the Veteran was 
then being evaluated for opthalmia surgery.  

To the extent that the Veteran has a currently diagnosed eye 
disability, there is no evidence that it is etiologically 
related to his service.  The Veteran was not treated for eye 
problems in service.  There is no record of any injury to his 
eye during his service.  The Veteran's separation physical 
stated that his eyes were then normal.  There is no record of 
a diagnosis of, or treatment for, an eye disability until 
many years after the Veteran's service.  Since there is no 
nexus between any current eye disability and the Veteran's 
service, his claim is denied.  

Insofar as the weight of the evidence is against the 
Veteran's claim, the benefit of the doubt rule does not 
apply.  See Gilbert, 1 Vet. App. at 55; 38 U.S.C.A. § 
5107(b).


ORDER

As new and material evidence has been received to reopen the 
claim of service connection for PTSD, the appeal to this 
extent is allowed.

Service connection for PTSD is denied.

Service connection for an eye disability, including 
opthalmia, is denied.


REMAND

The Veteran claims that he currently has pseudofolliculits 
barbae, which began during his service.  The Veteran's 
service treatment records show he was diagnosed with, and 
treated for, moderate pseudofolliculitis barbae during his 
service.  Service medical records indicate that 
administrative separation was recommended due to 
pseudofolliculitis barbae.  Pseudofolliculitis barbae was 
noted on the Veteran's separation physical.  VA treatment 
records do not show a current diagnosis of, or treatment for, 
pseudofolliculitis barbae.  However, the Veteran states that 
he has discoloration, scarring and difficulty shaving.  

The Veteran was scheduled for a VA examination but he did not 
attend his examination.  Later, he stated that he missed his 
examination due to unspecified "health reasons."  He 
indicated a willingness to attend a rescheduled examination.  
The Veteran's VA treatment records indicate that he has 
numerous physical and mental disabilities that could have 
affected his ability to report for an examination.  Given 
these circumstances,  the Board finds that the Veteran should 
be afforded another opportunity to be examined in connection 
with this claim.  Of course, the duty to assist is not a one 
way street.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
If the Veteran fails to attend the rescheduled examination 
without adequate excuse, or, if he is legitimately unable to 
attend the examination, to identify a reasonably proximate 
time that he can attend a VA examination, his appeal will be 
adjudicated without it.

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be requested to 
identify any treatment that he received 
for pseudofolliculits barbae after his 
service.  If the Veteran identifies any 
such treatment, then the records of such 
treatment should be obtained.  If 
identified records cannot be obtained, 
this should be documented in the claims 
folder. 

2.  The Veteran should then be scheduled 
for a VA skin examination.  The examiner 
should state whether the Veteran currently 
has pseudofolliculitis barbae, and should 
fully describe any residuals of the 
pseudofolliculitis barbae that the Veteran 
had during his service.  The examiner 
should state whether it is at least as 
likely as not (at least 50% likely) that 
any currently diagnosed pseudofolliculitis 
barbae has been chronic since the 
Veteran's service.  All indicated tests 
and studies should be completed and all 
clinical findings should be reported in 
detail.  The claims folder should be made 
available for the examiner's review prior 
to the examination.  

3.  Thereafter, the RO should readjudicate 
the Veteran's claim for service connection 
for pseudofolliculitis barbae.  If the 
benefits sought on appeal remain denied, 
the Veteran and his representative should 
be provided with a supplemental statement 
of the case (SSOC).  The SSOC should 
contain notice of all relevant actions 
taken on the claim, to include a summary of 
the evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


